         Case 1:21-cr-00027-RA Document 14
                                        13 Filed 04/09/21
                                                 04/08/21 Page 1 of 1




                                                           April 8, 2021

VIA ECF

Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:   United States v. Richard Martinez, 21 Cr. 27 (RA)

Dear Judge Abrams:

       I write with the consent of the government to respectfully request an
adjournment of Mr. Martinez’ conference to a date after May 17, 2021. I will be
starting a trial before Judge Schofield on April 19, 2021.

       The defense does not object to the exclusion of time under the Speedy Trial
Act.

                                              Respectfully submitted,


                                              _____________________________
                                              Tamara L. Giwa
                                              Counsel for Richard Martinez
                                              Federal Defenders of New York
                                              (917) 890-9729


Cc:    AUSA Jacob Fiddelman (via ECF)        Application granted. The conference
                                             is adjourned to May 25, 2021 at 9:00
                                             a.m. Time is excluded until May 25, 2021,
                                             under the Speedy Trial Act, pursuant to 18
                                             U.S.C. Section 3161(h)(7)(A).

                                             SO ORDERED.

                                             ________________________
                                             Ronnie Abrams, U.S.D.J.
                                             April 9, 2021
